George, J.
1. This suit was brought in a justice’s court, upon a promissory note. The plea filed by the defendant set forth no legal defense, and was properly stricken upon demurrer. The judge of the superior court therefore did not err in overruling the petition for certiorari.
2. The motion to award damages, for bringing up the case for delay only, is meritorious, and statutory damages (Civil Code (1910), § 6213) are therefore assessed against the plaintiff in error.

Judgment affirmed, with damages.


Wade, G. J., and Luhe, J., concur.

8. 0. Creme, for plaintiff in error.
McKinnon & Hulbert, contra.